Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Timothy Hutchison, Appellant                           Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 41,224-
No. 06-13-00035-CR         v.                          A). Opinion delivered by Chief Justice
                                                       Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED FEBRUARY 5, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk